86 N.Y.2d 812 (1995)
658 N.E.2d 209
634 N.Y.S.2d 432
PIA Investments Ltd. et al., Appellants,
v.
UBS Securities, Inc., Respondent.
Court of Appeals of the State of New York.
Decided September 19, 1995.
Chadbourne & Parke, New York City (Thomas J. Hall and Thomas J. McCormack of counsel), for appellants.
Weil, Gotshal & Manges, New York City (Kenneth L. Steinthal of counsel), for respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, and certified question answered in the affirmative, for the reasons stated in the memorandum at the Appellate Division (211 AD2d 599).